          21-03009-hcm
El Paso County - County CourtDoc#1-40
                              at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit
                                                                                     FiledTab  37 Pg12:50
                                                                                           8/24/2020 1 of PM
                                                           3                                  Norma Favela Barceleau
                                                                                                                     District Clerk
                                                                                                                  El Paso County
                                                                                                                  2020DCV0914
                                    IN THE COUNTY COURT AT LAW NUMBER SIX
                                             EL PASO COUNTY, TEXAS

            WESTAR INVESTORS GROUP, LLC,                           )
            SUHAIL BAWA, and SALEEM MAKANI,                        )
                                                                   )
                      Plaintiffs                                   )
                                                                   )
            v.                                                     )       No. 2020DCV0914
                                                                   )
                                                                   )
            THE GATEWAY VENTURES, LLC,                             )
            PDG PRESTIGE, INC., MICHAEL DIXSON,                    )
            SURESH KUMAR, and BANKIM BHATT,                        )
                                                                   )
                      Defendants.

                                         RESPONSE TO MOTION TO COMPEL

                      COME NOW, Defendants THE GATEWAY VENTURES, LLC, PDG PRESTIGE, INC.,

            and MICHAEL DIXSON (collectively “The Gateway Defendants”), and files this Response to

            Plaintiffs’ Motion to Compel, and would show the Court as follows:

                      1.      Plaintiffs and The Gateway Defendants have been working the last few months on

            a possible resolution to the claims made by Plaintiff, and Plaintiffs had agreed, at least in principle,

            to extend the deadline for responses from The Gateway Defendants at least as late as the end of

            July. Unfortunately, the parties were not able to reach a resolution. The Gateway Defendants have

            served Responses to Plaintiffs’ First Set of Requests for Production as well as Answers to

            Plaintiffs’ First Set of Interrogatories as of the date of filing this Response. The Gateway

            Defendants will continue to supplement the responses and answers as discovery continues in this

            matter.

                      2.      Only remaining issues between The Gateway Defendants and Plaintiffs are

            Plaintiffs’ requests for bank and financial information from Michael Dixson, Individually, The

            Gateway Ventures, LLC, and PDG Prestige, Inc. The Gateway Defendants’ position is that the
21-03009-hcm Doc#1-40 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 37 Pg 2 of
                                        3



  discovery of financial information from Michael Dixson and PDG Prestige, Inc. should not be

  ordered without a finding and Order from this Court pursuant to TEX. CIV. PRAC. & REM. CODE

  Ch. 41. The members of The Gateway Ventures, LLC are PDG, Inc., as Managing member, and

  Westar Investors, LLC. As a member of The Gateway Ventures, LLC, The Gateway Defendants

  agree that Westar Investors, LLC are entitled to accounting information for The Gateway Ventures,

  LLC pursuant to The Gateway Ventures, LLC Operating Agreement. That being said, financial

  information from PDG, Inc. and Michael Dixson individually have no bearing on this matter other

  than for a claim for exemplary damages. Until this Court determines discovery of such information

  should be made pursuant to Ch. 41, The Gateway Defendants request that the Court table Plaintiffs’

  requests for now, and revisit the requests for financial information when and if an order pursuant

  to Ch. 41 is entered.

         WHEREFORE, PREMISES CONSIDERED, The Gateway Defendants respectfully

  request the Court to deny Plaintiffs’ Motion to Compel, and for such other and further relief,

  general or special, at law or in equity, to which The Gateway Defendants may be justly entitled.

                                               Respectfully submitted,

                                               AINSA HUTSON HESTER & CREWS, LLP
                                               5809 Acacia Circle
                                               El Paso, TX 79912
                                               (915) 845-5300
                                               (915) 845-7800 FAX

                                               By:    /s/ Chantel Crews
                                                      Chantel Crews
                                                      State Bar No. 24007050
                                                      ccrews@acaciapark.com
                                                      Attorneys for The Gateway Defendants




                                                  2
21-03009-hcm Doc#1-40 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 37 Pg 3 of
                                        3



                                   CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the foregoing instrument was sent via the
  Court’s efiletexas.gov system and/or via email or mail this 24th day of August, 2020, to the
  following attorney of record:

  Via Electronic Mail:
  Eric C. Wood
  eric@brownfoxlaw.com
  8111 Preston Road, Ste. 300
  Dallas, Texas 75225

  Via Electronic Mail:
  Harrel L. Davis, III
  Gordon Davis Johnson & Shane, P.C.
  4695 N. Mesa St.
  El Paso, Texas, 79912

  Via Electronic Mail:
  Jeff T. Lucky
  Ray Pena McChristian, PC
  5822 Cromo Dr.
  El Paso, Texas, 79912




                                                       ____/s/ Chantel Crews________
                                                       CHANTEL CREWS




                                                  3
